Citation Nr: 0409755	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to February 1951.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In October 2003, a hearing was held in Washington, DC, before the 
undersigned Veterans Law Judge.  


REMAND

A review of the record reveals that there are indications that the 
veteran has been receiving Social Security Administration (SSA) 
disability benefits on occasions since 1972.  However, the record 
does not contain any medical records from SSA.  

The October 2003 hearing transcript shows that the veteran 
received treatment from numerous private physicians, to include 
Dr. Ferd, Dr. Grandeur, Dr. Palmer, Dr. Kark, and Dr. Chess.  
However, VA is not in receipt of the treatment records from these 
health care providers.  

Finally, the veteran and his spouse testified at the October 2003 
hearing that he received treatment at the VA Medical Center in 
Dallas.  Also, the record contains a letter from the letter from 
the VA Medical Center in Shreveport, Louisiana, dated August 1, 
2003, which informed the veteran that he had been scheduled for an 
appointment on October 21, 2003.  These records have not been 
associated with the veteran's claims folder.  Under Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment records are 
considered to be constructively included within the record.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should review the claims file and, to the extent 
applicable, ensure that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (codified at 38 C.F.R. § 3.159).  The RO should 
also ensure compliance with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 Vet. App. 183 (2002).      

2.  The RO should request all treatment records not already 
associated with the veteran's claims folder from the VA Medical 
Centers in Shreveport, Louisiana, and Dallas, Texas.  Thereafter, 
these records should be associated with the veteran's claims 
folder. 

3.  The RO should request that the veteran identify all private 
healthcare providers who treated have treated him for the claims 
on appeal, to include those from Dr. Ferd, Dr. Grandeur, Dr. 
Palmer, Dr. Kark, and Dr. Chess.  The veteran should provide their 
addresses and the conditions for which they treated him, to 
include the approximate dates of such treatment.  Thereafter, the 
RO should obtain any such records and associate them with the 
veteran's claims folder.  

4.  The RO should request that SSA send VA all records in their 
possession regarding the award of benefits for the veteran 
beginning in 1972.  Thereafter, these records should be associated 
with the veteran's claims folder.  

5.  Thereafter, arrangements should be made to have the veteran 
undergo a special neurological examination in order to ascertain 
the nature of any seizure disorder present and its etiology.  All 
indicated special tests and x-ray examinations should be 
conducted.  The claims folder must be made available to the 
examiner, who after reviewing the folder, should render an opinion 
as to whether it is at least as likely as not (50 percent 
probability or more) that any current seizure disorder is the 
result of head trauma the veteran reportedly sustained during 
service under combat conditions.  The rationale for the examiner's 
opinion should be fully set forth for the record. 

6.  The RO should then readjudicate the claims and, thereafter, if 
the claims on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





